13-1551
     Arrowood Indemnity Co. v. Trustmark Insurance Co.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 25th day of March, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                ROSEMARY S. POOLER,
 8                              Circuit Judges,
 9                CHRISTINA REISS,
10                              District Judge.*
11
12       - - - - - - - - - - - - - - - - - - - -X
13       ARROWOOD INDEMNITY COMPANY, as
14       successor in trust to FIRE AND
15       CASUALTY INSURANCE COMPANY OF
16       CONNECTICUT,
17
18              Petitioner-Appellant,
19
20                    -v.-                                              No. 13-1551
21
22       TRUSTMARK INSURANCE COMPANY,
23
24            Respondent-Appellee.
25       - - - - - - - - - - - - - - - - - - - -X


                *
               Chief Judge Christina Reiss, of the United States
         District Court for the District of Vermont, sitting by
         designation.
                                                  1
 1   FOR APPELLANT:    ROBERT LEWIN, Stroock & Stroock & Lavan
 2                     LLP, New York, NY.
 3
 4   FOR APPELLEE:     EVERETT J. CYGAL (David S. Spector,
 5                     Catherine M. Masters, on the brief),
 6                     Schiff Hardin LLP, Chicago, IL.
 7
 8        Appeal from an order of the United States District
 9   Court for the District of Connecticut (Arterton, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
12   AND DECREED that the order of the district court be
13   AFFIRMED.
14
15        Arrowood Indemnity Co., as successor to Fire and
16   Casualty Insurance Co. of Connecticut, appeals an order
17   denying its motion for judgment and contempt against
18   Trustmark Insurance Co. We assume the parties’ familiarity
19   with the underlying facts, the procedural history (as
20   implausible as that history may be), and the issues on
21   appeal.
22
23        We review the district court’s legal conclusions de
24   novo and its findings of fact for clear error. See, e.g.,
25   Zeiler v. Deitsch, 500 F.3d 157, 164 (2d Cir. 2007); Huber
26   v. Marine Midland Bank, 51 F.3d 5, 10 (2d Cir. 1995). Upon
27   such review, we conclude that Arrowood’s motion was
28   appropriately denied, substantially for the reasons set
29   forth in the district court’s well-reasoned March 29, 2013
30   Memorandum of Decision. See Arrowood Indem. Co. v.
31   Trustmark Ins. Co., 938 F. Supp. 2d 267 (D. Conn. 2013).
32
33        We have considered all of Arrowood’s remaining
34   arguments and conclude that they are without merit.   The
35   order of the district court is hereby affirmed.
36
37                              FOR THE COURT:
38                              CATHERINE O’HAGAN WOLFE, CLERK




                                  2